Citation Nr: 1819962	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Tinnitus is related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

Turning to the evidence, tinnitus was diagnosed in a January 2011 VA examination.  Moreover, the Veteran has provided competent lay statements pertaining to the on-going existence of tinnitus and its related symptomatology.  Specifically, he indicated that he served as a door gunner while on active duty and flew missions on a daily basis with no hearing protection and that he has experienced problems with ringing in his ears since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a layperson is capable of observing tinnitus).  Thus, the first element of service connection has been met.  

Next, the evidence supports a finding of in-service acoustic trauma.  His MOS was helicopter repairman.  Further, his statements regarding being a door gunner are supported by his service records which show that he was helicopter door gunner qualified.  Thus, his descriptions of the in-service events are consistent with the nature of his service, and his reports are unvarying throughout the record.  Accordingly, the second element (in-service incurrence) has been met.

Next, as to continuity, the Veteran has indicated that he has experienced tinnitus since service.  While there is an absence of complaints of or treatment for tinnitus for many years after service separation, the Board has resolved reasonable doubt in his favor and finds that he had continuous symptoms of tinnitus since service separation and meets the requirements of presumptive service connection under 38 C.F.R. § 3.303(b). 

The Board notes that a recent VA examination was unable to provide an opinion without resorting to speculation.  However, the Board does not need to reach the weight assignable to the VA opinion because service connection is granted on a presumptive basis under 38 C.F.R. § 3.303(b) for the "chronic" disease of tinnitus (38 C.F.R. § 3.309 (a)) based on a finding of "continuous" symptoms of tinnitus since service rather than on direct service connection. 

In sum, there is evidence of acoustic trauma in-service and continuous symptoms of tinnitus since service; therefore, tinnitus is presumed to have been incurred in service and the appeal is granted.  Because the Board is granting service connection on a presumptive basis based on continuous symptoms of tinnitus since service separation, all other service connection theories are rendered moot.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


